Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148567                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  WILLIAM J. COLEMAN,                                                                              Bridget M. McCormack
             Plaintiff-Appellee,                                                                         David F. Viviano,
                                                                                                                     Justices

  v                                                                SC: 148567
                                                                   COA: 315036
                                                                   MCAC: 11-000037
  OTIS M. UNDERWOOD, JR.,
            Respondent-Appellant,
  v
  FOAMADE INDUSTRIES, INC.,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 30, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
           t0519
                                                                              Clerk